SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement ("Amendment") is entered into as of
March 30, 2006 by and between SBS Technologies, Inc., a New Mexico corporation
("Borrower") and Wells Fargo Bank, National Association ("Bank").

RECITALS

Borrower and Bank entered into a Credit Agreement ("Agreement") as of March 30,
2005.

Borrower and Bank wish to amend the Credit Agreement to allow the renewal of the
Line of Credit Note.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower agree as follows:

All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

Section 1.1(a) shall be amended by deleting the last sentence and substituting
the following sentence:

Borrower's obligation to repay advances under the line of credit shall be
evidenced by a Promissory Note dated the same date as this Amendment, together
with all extensions, renewals, and modifications thereof (the "Line of Credit
Note"), all of the terms of which are incorporated herein by this reference.

Except as specifically provided herein, all of the terms and conditions
contained in the Agreement shall remain unchanged, in full force and effect and
are hereby ratified.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year Second written above.



SBS TECHNOLOGIES, INC.,

a New Mexico corporation





By: /S/ James E. Dixon
Name: James E. Dixon
Title: Executive Vice President and CFO



WELLS FARGO BANK, National Association



By: /S/ Daniel A. Conklin
Name: Daniel A. Conklin
Title: Vice President